Citation Nr: 1242641	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  07-40  107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the appeal was then transferred to the RO in Chicago, Illinois.  Subsequently, the Board remanded this matter for further development in decisions dated in November 2010, September 2011, and February 2012.  

In April 2010, during the course of this appeal, the Veteran testified before the undersigned during a Board hearing held at the RO.  A transcript of that hearing is found in the claims file.  


FINDINGS OF FACT

1.  The evidence of record does not show any current right ear hearing loss disability as defined by VA regulations or that the Veteran's left ear hearing loss is etiologically related to his period of active service.  

2.  The evidence of record does not show that the Veteran's currently diagnosed tinnitus is etiologically related to his period of active service.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in May 2003, December 2006, and January 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the December 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled in this case as VA and private medical records were requested or obtained.  Information in the claims file documents the unsuccessful efforts by the Veteran and VA to obtain private hospital records related to an episode of vertigo or an inner ear infection variously dated in 1986 or 1997.  The Veteran also was provided with VA examinations of his hearing loss and tinnitus claims by both an audiologist and an ear, nose, and throat physician as requested by several Remands.  In addition, the Veteran was provided the opportunity to testify before the Board about his claims.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claims decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  

Otherwise, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background

The Veteran seeks service connection for hearing loss and tinnitus as a result of his military service.  In his written submissions and Board testimony, he contends that he experienced noise exposure while on active duty when serving as an artilleryman in a unit that fired a self-propelled howitzer during the Vietnam War.  It is his contention that any current hearing loss and tinnitus are attributable to his military noise exposure as a Marine Corps artilleryman.  

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.  

There is information found in the claims file suggesting that the Veteran is a combat veteran entitled to the provisions of 38 U.S.C.A. § 1154(b).  The provisions of 38 U.S.C.A. § 1154(b) state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the veteran.  

The provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but ease the combat veteran's burden of demonstrating the occurrence of some inservice incident to which the current disability may be connected.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the provisions of section 1154(b) apply only to the material issue involved in establishing direct service connection, i.e., evidence of the incurrence of a disease or injury in service.  

The Veteran's DD Form 214 indicates that the Veteran served in the Republic of Vietnam where he served as a field artilleryman.  His awards and decorations included the Purple Heart Medal.  His Board testimony further explained his duties as an artilleryman with a unit that, he claimed, fired a 155-millimeter self-propelled howitzer every day of his 13-month tour of duty in Vietnam.  In addition, the Veteran has been service connected for posttraumatic stress disorder (PTSD).  According to the June 2009 rating decision which granted service connection for PTSD a March 2009 VA examination noted his PTSD was as likely as not related to his experiences in Vietnam.  In this regard, his lay evidence of exposure to noise as an artilleryman in Vietnam is consistent with the circumstances, conditions or hardships of service in Vietnam in the late 1960s and the Board finds that the Veteran can be considered a combat veteran under the provisions of 38 U.S.C.A. § 1154(b) for purposes of this appeal.  

It is important to note that pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his or her evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).  

Service treatment records do not show a hearing loss disability pursuant to the provisions of 38 C.F.R. § 3.385 or any mention of tinnitus complaints.  The Veteran underwent a pre-induction physical examination in November 1965.  No ear or hearing abnormalities were noted.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)

-5(0)
LEFT
      5(20)
-5(5)
-5(5)

-5(0)

(The figures in parentheses are based on International Standards Organization [ISO] Standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association [ASA] Standards in service medical records.)  

His December 1968 discharge examination did not include an audiogram; however, he scored a normal 15/15 on the whisper voice test for each ear.  

Post-service, a private medical record dated in November 2002 indicated that the Veteran was seen for a complaint of left ear pain.  A December 2002 private medical record, however, showed that his head, eyes, ears, nose and throat were all within normal limits.  

The Veteran underwent a VA examination in August 2003.  He complained that he had difficulty understanding conversational speech and the television.  He told the examiner that his left ear hearing loss began suddenly during service and that he had reported this to a medic, but there was no follow-up.  He also noted an incident of vertigo about 10 years before, which caused him to fall over and vomit and be hospitalized overnight.  Then he was told he had an inner ear disorder.  Besides noise exposure in service, the Veteran told the examiner that post-service he worked on a factory assembly line for three years in a noisy environment without hearing protection.  He also told the examiner that his bilateral tinnitus began in service after exposure to artillery noise.  The tinnitus occurred two to three times a day and lasted for seconds.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
20
LEFT
        30
25
45
55
60

Speech recognition scores on the Maryland CNC word test were 96 percent for the right ear and 88 percent for the left ear.  Diagnosis was left ear sensorineural hearing loss and normal hearing sensitivity for the right ear.  A magnetic resonance imaging (MRI) scan was completed and ruled out retrocochlear involvement as the cause of left asymmetric hearing loss.  The VA audiologist declined to provide a medical opinion about the etiology of hearing loss and tinnitus because the Veteran's claims file had not been provided to her.  

An October 2003 VA medical record noted that the Veteran was fitted for a new hearing aid for the left ear.  

The Veteran underwent another VA audiological examination in April 2004.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
15
20
LEFT
        30
25
45
55
60

Speech recognition scores on the Maryland CNC word test were 96 percent for the right ear and 88 percent for the left ear as the examiner used the results from the August 2003 VA examination.  Diagnosis was asymmetric left ear sensorineural hearing loss.  The right ear was normal.  The VA audiologist noted that if the Veteran had hearing loss from acoustic trauma it would usually be manifested in both ears.  The fact that he reported an inner ear disorder only 10 years before with vertigo and nausea requiring hospitalization suggested that the left ear hearing loss may have started with that event.  She also noted that tinnitus is frequently associated with inner ear disorders.  The VA examiner concluded that it was less likely as not that the left ear problem began in service; however, she recommended that a medical opinion should be requested from an ear, nose, and throat physician as well.  

In an August 2007 signed statement, the Veteran insisted that he was not lying or trying to manipulate the system, but that he did suffer hearing loss while in the Marines.  

During his April 2010 Board hearing, the Veteran testified that he fired a 155-millimeter self-propelled howitzer every day that he served in Vietnam for 13 months.  He said that he did not wear hearing protection and that hearing protection was not provided.  See transcript at p. 6.  He said this howitzer resembled a tank and could be driven.  He testified that he assisted in loading, inserting powder bags, and driving the device.  He said that the noise level increased by actually being inside the vehicle.  Id. at pp. 13-14.  The Veteran also testified that before he was deployed to Vietnam he started firing howitzers during Advanced Infantry Training where hearing protection was not used or provided.  Id. at p. 5.  

During the Board hearing, the Veteran initially conceded that he did not notice any hearing problems while in service, but then changed his answer and said that he began experiencing trouble hearing and ringing in the ears during his tour in Vietnam.  Id. at pp. 6-7, 9-10.  However, he admitted that he did not seek treatment for hearing loss or tinnitus from the time of his discharge from service until the time he filed his claim in April 2003 because he did not realize what these hearing impediments were.  Id. at p. 10.  He also testified that he did not have post-service occupational noise exposure because he went to college for four years after service and then worked for 28 years for the Department of Corrections with juveniles.  Id. at pp. 8-9.  

The Veteran also testified that the tinnitus was mainly in the left ear, that it began almost immediately after he got out of service and before he started working, and that the tinnitus has remained with him since service.  Id. at pp. 10-11, 18-19.  He also explained that when he went to a private hospital for vertigo and his left ear, he was told then that he suffered from high blood pressure and not from an ear disease.  Id. at pp. 17-18.  

The Veteran underwent a VA examination in January 2011.  He told the examiner that no hearing test was administered in 1986 when he had a vertiginous attack that was diagnosed as an inner ear problem.  He also noted some occupational noise exposure after service when he worked in a noisy environment in a warehouse, but said that he now worked as a county truant officer.  He also denied any recreational noise exposure post-service.  The Veteran told the examiner that his unilateral left ear recurrent tinnitus probably developed in 1986 after his vertigo attack.  He said that the intermittent tinnitus comes and goes with varying degrees of loud "roaring."  He said the tinnitus did not bother his sleep and that he usually ignored it.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
25
25
20
LEFT
        35
30
50
55
70

Speech recognition scores on the Maryland CNC word test were 96 percent for the right ear and 88 percent for the left ear.  Diagnosis was mild low frequency sensorineural hearing loss in the left ear sloping to severe high frequency sensorineural hearing loss.  Right ear hearing loss was normal.  

The January 2011 VA examiner opined that it was less likely as not that either the left ear hearing loss or left ear tinnitus was service related.  The examiner explained that noise-induced hearing loss is almost always bilateral and the Veteran's right ear was normal.  The examiner noted that the Veteran did not report any hearing problems or tinnitus complaints while in service or at discharge.  She said that the first instance of both occurred in 1986, or 18 years after discharge from service, and they were related to an attack of vertigo and roaring tinnitus for which he was briefly hospitalized.  The examiner believed this episode was too far removed from his time in service to be in any way related to service.  The VA audiologist also found that there was no evidence in her view for delayed onset hearing loss.  She also noted that there was no need for an ear, nose, and throat physician to review the claim.  

The Veteran underwent a VA audiological examination in September 2011.  The VA examiner noted that when the Veteran experienced his episode of vertigo approximately 15 years before, his only episode of vertigo, that he noted a decline in hearing and the onset of a whooshing sound in the left ear.  The Veteran denied any recreational noise exposure.  Post-service occupational noise exposure included factory work for one year where the noise was loud but not deafening and no hearing protection was required.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
20
LEFT
        30
25
45
50
55

Speech recognition scores on the Maryland CNC word test were 90 percent for the right ear and 76 percent for the left ear.  There were normal tympanometric and acoustic reflex findings for both ears.  Diagnosis was sensorineural hearing loss in the left ear and normal right ear hearing.  

The September 2011 VA examiner opined that the Veteran's left ear hearing loss was not at least as likely as not caused by or a result of an event in service.  The examiner said that the Veteran stated during this examination that his left ear hearing difficulty began approximately three years following service and declined further after an episode of vertigo about 15 years before.  The VA audiologist cited insufficient evidence from scientific studies about whether noise-induced hearing loss can develop much later in one's lifetime before declining to provide a medical opinion regarding the etiology of the Veteran's left ear hearing loss.  

The Veteran recalled the onset of tinnitus as 15 years before and likely about the time of the vertigo episode.  He estimated experiencing tinnitus in the left ear only approximately ten times a month for about 40 seconds in duration.  He said that the tinnitus was not debilitating, but was a nuisance.  The VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss and that his tinnitus was less likely as not caused by or a result of military noise exposure.  The examiner explained that the Veteran recalled the onset of tinnitus as approximately 15 years before, or about 30 years after discharge from service.  The examiner stated that the Veteran also guessed that it began following his episode of vertigo.  

The Veteran underwent a VA examination by an ear, nose, and throat physician, as requested by Board remands, in March 2012.  He reported left-sided hearing loss about two years after his discharge.  Also the intermittent nonpulsatile tinnitus started on the left ear.  The Veteran also reported sudden dizziness in 1986 that made him pass out and for which he was hospitalized.  He was told that he had a left inner ear or middle ear infection.  He told the examiner that his left ear hearing further declined and that a MRI scan in a private hospital ruled out a tumor.  

As in most prior VA examinations, the Veteran reported he was an artilleryman who operated a 115-millimeter howitzer cannon during the Vietnam War and that post-service he had no recreational noise exposure, but did work in a factory assembly line for 8 months in a noisy environment without hearing protection.  

On examination in March 2012, auricles, external canals, tympanic membranes, and mastoids were all within normal limits.  The Rinne test was positive for both ears and in the Weber test the right ear heard the tuning fork louder.  Diagnosis was left-side hearing loss.  The VA physician noted that given that the Veteran had normal hearing on induction, a normal whisper test at discharge, did not complain of hearing loss at discharge, and that hearing loss began two years after discharge, and that the Veteran had an episode of left inner ear infection post-service that left him harder to hear, it was less than likely that the Veteran's hearing loss was due to military service.  

The March 2012 VA examiner also opined that it was less likely that the Veteran's tinnitus, which started about two years after service, was related to military noise exposure.  

Analysis

Based on the competent evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for hearing loss and for tinnitus, as it is not shown that he has current hearing loss and tinnitus disabilities that are etiologically related to his period of active military service.  Initially, the Board notes that the Veteran's service treatment records are silent as to any documented hearing loss or tinnitus disorder while in service.  

Service connection for right ear hearing loss is not warranted because there is no evidence in the claims file that establishes a hearing loss disability in the right ear under the provisions of 38 C.F.R. § 3.385.  The VA audiological examinations of record clearly show that the Veteran does not currently meet the criteria for a right ear hearing loss disability under 38 C.F.R. § 3.385.  In the absence of proof of a present disability there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Therefore, service connection for any right ear hearing loss is not warranted.  

After reviewing the competent medical evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for left ear hearing loss and for tinnitus, as it is not shown that he has a current left ear hearing loss disability or a tinnitus disability that is etiologically related to his period of active military service.  The Veteran's service treatment records are silent as to any left ear hearing loss or tinnitus disorder while in service.  

Subsequent to service, there is no competent medical evidence of a current disability until an August 2003 VA examination revealed tinnitus and the audiogram showed a left ear hearing loss disability within the meaning of 38 C.F.R. § 3.385.  However, these medical findings were nearly 35 years following separation from service.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current hearing loss disorder and any tinnitus disorder was caused by or was a result of his period of service.  Further, the Board notes that every VA examiner who produced a medical opinion in this case, whether audiologist or an ear, nose, and throat physician, after reviewing the claims file and interviewing and examining the Veteran, has contended persuasively that the Veteran's left ear hearing loss and tinnitus are not related to active duty.  Under the circumstances of this case, the lack of medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury prevents service connection from being granted for left ear hearing loss and for tinnitus.  See Hickson, 12 Vet. App. at 253.  

The Board recognizes the Veteran's contentions that his exposure to noise while in service and in combat, especially when he lacked hearing protection, contributed to his hearing loss and to his tinnitus.  To the extent that the Veteran contends that his hearing loss and tinnitus are due to his exposure to noise while in service, this opinion is outweighed by the competent medical evidence of record.  The record also lacks any medical evidence that the Veteran has suffered from hearing loss or tinnitus since service.  Moreover, the Veteran has made inconsistent statements during the course of the appeal regarding the onset of both claimed disorders.  He has testified both occurred in service, but told various VA examiners that the onset of both disorders occurred either two or three years after discharge or that each began much later at the time of his vertigo episode in the late 1980s or 1990s.  

Simply stated, the Veteran's service treatment records (containing no competent medical evidence of a hearing loss disability or a tinnitus disability), his post-service VA and private treatment records (which showed no treatment or complaint for either claimed disability for nearly 35 years after discharge from active duty), the medical opinions of the various VA examiners, and the lack of competent medical evidence linking hearing loss and tinnitus to the Veteran's service, taken together, outweigh the Veteran's contentions.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinions addressing a relationship between service and these current disabilities is against the claims.  While the Board is sympathetic to the Veteran's claims, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that he has a current hearing loss disability and a current tinnitus disability that are related to noise exposure experienced during active service are deemed not persuasive in view of the multiple medical opinions of VA examiners and the passage of time between his discharge from service in 1968 and the filing of his April 2003 claims for service connection.  In this case there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

In view of the in-service findings of bilateral hearing that were within normal limits, the lengthy period following service without treatment or complaint, the lengthy period following service without a showing of a tinnitus disability or a left ear hearing loss disability under the provisions of 38 C.F.R. § 3.385, and the inconsistent statements of the Veteran as to the onset of these disorders, there is no persuasive evidence of continuity of symptomatology, and this weighs against the Veteran's claims as well.  

The evidence of record also does not show that the Veteran was diagnosed with a left ear hearing loss disability within one year following his separation from service; as such, service connection for left ear hearing loss on a presumptive basis also is not warranted.  See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Given the medical evidence against the claims, for the Board to conclude that the Veteran's hearing loss and tinnitus manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

For all the foregoing reasons, the claims for service connection for hearing loss and for tinnitus must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  




(CONTINUED ON THE FOLLOWING PAGE)






ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


